—In an action, inter *582alia, to recover damages for breach of contract, the plaintiffs appeal from an order of the Supreme Court, Kings County (Rappaport, J.), dated March 14, 2000, which granted the defendants’ motion, inter alia, to dismiss the second and third causes of action.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion, inter alia, to dismiss the second and third causes of action in the complaint (see, Matter of Morris v New York State Dept. of Taxation & Fin., 82 NY2d 135; Weiss v Marjam of Long Is., 270 AD2d 455; Kopec v Hempstead Gardens, 264 AD2d 714; Rubinberg v Correia Designs, 262 AD2d 474; Weisberger v Goldstein, 242 AD2d 622). Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.